Citation Nr: 1402405	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  07-22 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for colon cancer, to include as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This claim remanded by the Board in March 2011 via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claim (as reflected in a February 2012 supplemental statement of the case), and returned this matter to the Board for further appellate consideration.  

As noted in the March 2011 Remand, the Veteran requested an opportunity to testify at a hearing before a Veterans Law Judge at the local regional office.  He cancelled this request in December 2008 and was found to have withdrawn his request for a Board hearing.  38 C.F.R. § 20.704.

In June 2013, the Board requested a Veterans' Health Administration (VHA) advisory opinion.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(a) (2013).  The resulting VHA opinion was received by the Board in August 2013 and has been included in the claims folder for review.  The opinion was forwarded to the Veteran and his representative with no further evidence presented.  In November 2013, the Veteran indicated that he had no further argument or evidence to submit and requested that the Board immediately proceed with the adjudication of his appeal.  See Written Brief of Arguments from The American Legion, dated November 5, 2013.  Accordingly, the Board will address the merits of the claim.

The Board has reviewed the Veteran's physical claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.  
FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to herbicides (to include Agent Orange) while in military service.

2.  Colon cancer is not among the disabilities recognized by VA as etiologically related to Agent Orange exposure. 

3.  Colon cancer did not have its clinical onset during service, nor did a malignant tumor manifest within the one year presumptive period (or, indeed, until many years thereafter); and, the preponderance of the evidence fails to establish that the Veteran's colon cancer is etiologically related to his active service, to include his presumed exposure to Agent Orange.  


CONCLUSION OF LAW

The Veteran's colon cancer was not incurred in or aggravated by military service and may not be presumed to have been incurred in service due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2006 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  As this letter addressed all notice elements, and predated the initial adjudication by the AOJ/RO in January 2007, nothing more was required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA has also satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  The Veteran has not indicated that any additional pertinent evidence exists, and there is no indication that any such evidence exists.  

A VA examination was obtained in March 2011 to assist in determining whether the Veteran's claimed condition is attributable to his military service, including to his presumed exposure to herbicides (Agent Orange) in Vietnam.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is true that the March 2011 examination report was deficient because it lacked an adequate rational for his negative opinion.  However, as discussed immediately below, that deficiency was cured by obtaining a VHA opinion. 

The VHA opinion is adequate for decision-making purposes, as it included a full review of the Veteran's claims file, is supported by sufficient detail, and refers to specific documents and medical history, as well as studies/treatises cited to by the Veteran and rendered an appropriate opinion based on the questions presented by the Board.  Copies of this opinion were sent to the Veteran and his representative in September 2013.  They were both provided with a 60-day period to review this opinion and provide additional evidence.  No additional argument or evidence was received.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue being decided herein has been met.  38 C.F.R. § 3.159(c)(4) (2013). 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran asserts that his colon cancer is related to his military service.  Specifically, he argues that his colon is the result of his, presumed exposure to Agent Orange while serving in Vietnam from January 1969 to January 1970.  He maintains that several recent medical studies show a higher risk of digestive tract cancers for those exposed to the dioxin in Agent Orange.  See February 2011 Written Brief Presentation.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  However colon cancer is not such a disease.  38 C.F.R. § 3.309(e).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The Veteran's DD Form 214 shows that he served in the Republic of Vietnam from January 1969 to January 1970 and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  However, colon cancer is not among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  The Board finds that the Veteran's claim must be denied on this basis.  

Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service treatment records are entirely negative for complaints or findings of suggestive of colon cancer.  His October 1971 service separation examination was normal with the exception of noted hearing loss and gonorrhea in 1969, treated with penicillin.  Likewise, there are no medical records immediately after the Veteran's service discharge that contain a diagnosis of colon cancer.  

Post -service treatment records, show that in August 2006, the Veteran was diagnosed with moderately differentiated adenocarcinoma of the sigmoid colon after a tumor was discovered in the mid portion of the sigmoid colon.  He has not submitted or identified any medical records which suggest that the colon cancer originated during military service, and no physician has specifically related it to service.  

However, the Veteran, through his representative, has supplemented his contentions with various links for online sources, which refer to medical studies indicating dioxin as a risk factor for digestive tract cancers.  He believes that these studies indicate an increases risk for colon cancer in those exposed to Agent Orange.  See Written Brief Presentation, dated February 1, 2011.  

The Veteran underwent a VA examination in March 2011 to address the medical matters presented by this appeal.  The examiner concluded that the Veteran's colon cancer was less likely than not (less than 50 percent probability) caused by or a result of military service.  However, the examiner failed to provide adequate rationale for his negative opinion or to address the above-referenced medical treatise, which are arguably favorable to the appeal.  The Board accords this medical opinion little probative value.  

For further medical comment on this issue, the Board referred the claim for a VHA medical expert opinion.  In an August 2013 opinion, a VA specialist in hematology/medical oncology thoroughly reviewed both the claims file and the medical studies that were cited to the February 2011 Written Brief presentation, and addressed the specific questions stated for consideration by the Board.  The VHA specialist essentially concluded that while several cancers had been found to be associated with exposure to Agent Orange (dioxins), he/she did not believe that the data supported colon cancer as being one of them.  

With only once exception the VHA medical expert was able to access the website links regard the various studies cited to be the Veteran.  In discussing the significance of one the studies it was noted that because of the small size of the cohort and the small absolute number of deaths from any particular cause, the results of the study did not permit any definite conclusion concerning the carcinogenic effect of dioxin exposure.  Although one study reported that phenoxy herbicide sprayers had an increase in cancer mortality for the colon, stomach and rectum, the numbers were small and confidence intervals were wide.  In addition there was little evidence of an increased cancer risk in the cohort of sprayers despite the fact that the workers studied were likely to have been exposure to TCCD levels far higher than those currently in the general New Zealand population.  

A study from the Centers for Disease Control was no longer being maintained or updated.  However that study reported that the risk for all kinds of cancer were considered together and it was found that workers exposed to dioxin had a slightly greater risk of dying from cancer than the general public.  Most of the deaths were from lung cancer and it was possible that smoking caused some of the increased lung cancer.  The VHA specialist could find no specific mention of colon cancer.  With regard to another study the VHA specialist noted that it was not possible to take any findings from that pattern and conclude that there is an associate between dioxins and colon cancer.  The last study referred to a release of dioxin in Seveso, Italy in 1976 and while in that case there was an increased risk of digestive system cancers, they were particular cancers, namely rectal in males and biliary tract among females. 

Based on the foregoing, the Board is unable to attribute the Veteran's colon cancer to his military service.  Service treatment records are entirely negative for any pertinent complaints, treatment, or diagnoses, and there is no evidence that the colon cancer first documented in 2006, 35 years post service, was manifested prior to that date.  As such, it is impossible to grant presumptive service connection on the basis of the manifestation of a chronic disability (e.g., malignant tumor) within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  Moreover while not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, while the above post-service records note a history of colon cancer and/or its symptoms since at least 2006, they do not contain the required medical nexus opinion concerning its etiology, to in turn relate or attribute it to the Veteran's military service, including his claimed exposure to herbicides.  

Here, the only competent medical evidence addressing the nexus requirement is the 2013 VHA medical report in which the specialist was unable to find any conclusive medical evidence linking Agent Orange exposure to colon cancer after a review of scientific and medical literature.  The Board finds that the 2013 VHA opinion is highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VHA specialist considered the Veteran's belief that his colon cancer is the result of his Agent Orange exposure during service and reviewed and addressed individually the medical studies provided by the Veteran.  Thus relying on his/her medical knowledge of colon cancer, and based upon the known medical facts regarding the effects of Agent Orange exposure and the Veteran's own medical circumstances, the VHA specialist was unable to find a link between the Veteran's colon cancer and his Agent Orange exposure.  Moreover, the claims folder contains no competent medical evidence refuting this opinion.  

Therefore, after weighing all the evidence, the Board finds greater probative value in the 2013 VHA opinion.  Also, in light of the other evidence of record, the Board notes that the negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements regarding his condition.  Here, as already alluded to, the claim is primarily predicated on the notion the Veteran was exposed to herbicides (Agent Orange) during his military service and, therefore, the reason he eventually developed colon cancer.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court has held, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for colorectal conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

The Board recognizes the sincerity of the arguments advanced by the Veteran.  However, his contentions as to the etiology his colon cancer are not statements merely about symptoms, an observable medical condition, or a contemporaneous medical diagnosis.  Rather they fall within the realm of requiring medical expertise, which he simply does not have.  [Colon cancer is a fairly complex disorder that requires specialized training and equipment for a determination as to diagnosis and causation.]  Thus, it is not susceptible of lay opinions on etiology alone.  While the Veteran is competent to say that he has experienced certain symptoms, even symptoms that often may be associated with eventual diagnosis of colon cancer, he is not in turn competent to ascribe these symptoms to disability related to his military service.  This lay evidence does not constitute competent medical evidence and lacks probative value.

Likewise, the single competent medical opinion in the record conclusively found no etiological relationship between service and the Veteran's subsequent development of colon cancer.  The Veteran has not established that his colon cancer is related to his military service, only believing instead there must be some correlation between the two-in effect, by logical deduction-because he was exposed to Agent Orange while in service.  But this leap would require ignoring that the evidence from studies/references submitted by the Veteran is, at best, weak and does not lend support toward a causal association between colon cancer and exposure to herbicides, which the VHA specialist apparently considered more significant.  In this case, the Veteran's opinion, to the extent that it is to be accorded some probative value, is far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against these service connection claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for colon cancer, to include as secondary to in-service exposure to herbicides (Agent Orange) is denied.



____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


